DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23 and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2010/0129895 A1.
The abstract, claims and the figures set forth within this US 2010/0129895 A1 speak of a method and system for abating pollutants (such as hydrogen sulfide, ammonia, etc.: please also note paragraph number 33) out of airstreams evidently emitted from municipal, commercial and agricultural sources (please also note paragraph number 4).  The described method and system utilize an air scrubbing device that is characterized by having two distinct air-scrubbing sections (please also note at least the independent claim 1), wherein one of the air-scrubbing sections is characterized by operation in a highly Thiobacillus bacteria may be used to abate the hydrogen sulfide present in the air, and also that (other?) heterotrophic bacteria may be used to remove the other contaminants.  Paragraph number 36 describes the general operation of the system as including the features of sprinkling water through the scrubbing sections evidently as the contaminated air impinges it.  Paragraph number 26 seems to suggest that the bacteria may be fixed on substrates, such as plastics, fiberglass (i. e. the “foamed glass aggregate media” mentioned in at least the Applicants’ dependent claim 22?), and stainless steel located w/in each of the scrubbing sections.  Paragraph number 34 also seems to suggest that carbon, wood chips, engineered media and lava rock were also contemplated as substrate supports for the bacteria.  It would also logically seem that some sort of vacuum or suction forces were also applied to draw the air through this air scrubbing device.
	Thus, the discussed portions of this US 2010/0129895 A1 reasonably seem to meet all of the limitations described in at least the Applicants’ claims 21-23 and 26.

Allowable Subject Matter
The Applicants’ dependent claim 24 and also the Applicants’ independent claim 1 and the claims directly or indirectly dependent thereon (i. e. claims 2-13) have been allowed over this US 2010/0129895 A1 because this US 2010/0129895 A1 does not teach or suggest the Applicants’ claimed use of “shells” (presumably, as the substrate support for the bacteria).
The Applicants’ dependent claim 25 and also the Applicants’ independent claim 14 and the claims directly or indirectly dependent thereon (i. e. claims 15-20) have been allowed over this US 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16-392,479 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 17-021,557 and 16-392,479 describe obvious variations of the same invention.
The difference between the claims of 17-021,557 and 16-392,479 is that the independent claims in 16-392,479 also specify that the system and/or methods operate in either a co-current or a counter-current fashion (and such co-current and/or counter-current criteria do not seem to be mentioned in at least the independent claims set forth in 17-021,557), however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because such choices of either a co-current flow and/or a counter-current flow is submitted to be an obvious choice of engineering design, and such selections of obvious choices of engineering designs is submitted to be prima facie obvious..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

References Made of Record

US 2011/0206572 A1 and also U. S. Pat. 9,790,112 B2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv